DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1, 6, 21 and 22 are amended. The previous claim objections are overcome 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11-12, 16-17 are rejected under 35 U.S.C. 103 as obvious over  Koichiro (JP 2011152599A) in view of Trompeter (US 2016/0016317). 
Regarding claims 1 and 6, Koichiro teaches a robot system and method (see at least [0001, 0012]), including: 
a work object, having a first surface, a second surface and a third surface, wherein the work object frame of reference is defined by a first coordinate line, a second coordinate line, and a third coordinate line at intersections of the first surface, the second surface and the third surface converging on a point, and being configured for having a work piece mounted thereto in a predetermined manner (see at least [0012] which teaches the work object is a jig, work table, or a work having three intersecting planes, a coordinate system having an origin at a point where the three planes intersect from the three-dimensional coordinates); 
a manipulator holding a touch probe (see at least [0012-0016] which teaches a robot hand flange tool having a touch sensor); and 

the motion control module is adapted for controlling the manipulator to touch a first number of locations on the first surface of the work object positioned by the robot touch probe to measure their actual locations on the first surface in the robot frame of reference, touch a second number of locations on the second surface of the work object positioned by the robot touch probe to measure their actual locations on the second surface in the robot frame of reference, and touch a third number of locations on the third surface of the work object positioned by the robot touch probe to measure their actual locations on the third surface in the robot frame of reference (see at least [0031] which teaches the robot is numerically controlled by a relative amount from the coordinate system Σ1, the tool is brought into contact with three side surfaces of the positioning jig…at this time the robot posture is fixed to a fixed posture. Again as noted in [0012], the jig of Koichiro is interchangeable with a work table or work piece); 
the memory module is adapted for storing the measured first coordinates for the measured locations, storing the measured second coordinates for the measured locations, and storing the measured third coordinates for the measured locations (see again at least [0031] which teaches storing the contact points); and 
the calculation module is adapted for calculating orientation and origin of the work object frame of reference from the robot frame of reference based on the measured first, second and third coordinates for the measured locations, where the 
Koichiro further teaches the first number amounts equal to or above three; the second number amounts equal to or above three; and the third number amounts equal to or above three (see at least [0047, 0051] which teaches three points are selected at each of the top and side surfaces, see also this limitation as addressed above in the Response to arguments).
However, should Applicant still disagree that Koichiro teaches using three calibration points per side, the Examiner contends that it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention based on Koichiro’s own teaching in at least [0004, 0048] which teaches it is well known in the art to use multiple points per surface for calibration of a robot, and a provision of adding points where necessary, respectively. Therefore, from Koichiro’s own teaching, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to use of any appropriate number of points needed, e.g. 3+, in order to potentially provide the added benefit of greater accuracy by including more calibration points.
However, Koichiro does not appear to teach the newly added amendment which requires the determination of coordinates in the robot frame of reference is based on off-line data. Trompeter teaches a similar robotic work object calibration method wherein offline program data relative to the work object is used to define the distance and orientation of the tool, fixture and peripherals (see at least [0052, 0053, 0064] and 
Regarding claims 2 and 7, Koichiro teaches wherein: 
the calculation of the first coordinate transformation includes: determining orientation of the work object frame of reference relative to the robot frame of reference based on orientations of the first coordinate line, the second coordinate line and the third coordinate line which are calculated by applying algorithm of square fitting respectively to the measured first, second and third coordinates for the measured locations (see again at least [0043] and at least [0048, 0049] which teaches the use of a square fitting calculation); and 
determining the origins between of the work object frame of reference and the robot frame of reference based on coordinate in the robot frame of reference for the converging point of the first, second and third coordinate line which is calculated by applying algorithm of square fitting respectively to the measured first, second and third coordinates for the measured locations (see again at least [0043] and at least [0048, 0049] which teaches the use of a square fitting calculation). 
Regarding claims 3 and 8, Koichiro teaches orientations of the second and third coordination lines of the fixture frame of reference may be regulated to be normal to that of the first coordination line of the fixture frame of reference in the robot frame of reference (see at least [0049] and figures 2, 4-6). 
Regarding claims 4, 9, 11-12, and 16-17 Koichiro teaches the first, second and third surface are arranged substantially perpendicular to each other (see at least [0042, 0043] and figure 2 which teach the jig/work table/workpiece is a cuboid). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koichiro.
Regarding claims 21 and 22, Koichiro teaches providing three touch locations on the jig, however, Koichiro does not appear to explicitly disclose including four or more touch locations. The Examiner notes that the use of four touch points on one side appears to be a design choice as the claims and specification do not provide any novel or unexpected results that are dependent on the number of touch points. As noted in the rejection to claims 1 and 6 above, Koichiro’s own teaching in at least [0004, 0048] teaches it is well known in the art to use multiple points per surface for calibration of a robot, and a provision of adding points where necessary, respectively. Therefore, from Koichiro’s own teaching, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to use of any appropriate number of points needed, e.g. 3+, in order to potentially provide the added benefit of greater accuracy by including more calibration points.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Koichiro in view of Trompeter (US 2016/0016317) and further in view of Bieg et al. (US 6,668,466).
Regarding claims 23 and 24, the combination of Koichiro and Trompeter teaches 
the work piece is defined by a shape without touchable features (Koichiro teaches in at least [0041] that “when three planes perpendicular to the shape of the workpiece are included, the relative position of the tool to the workpiece can be calibrated according to the present invention, but if not, the relative position of the tool to the workbench on which the workpiece is installed Machining with sufficient accuracy can also be obtained by calibration of the relative position of the position and the tool to the positioning jig (if the relative position of the workbench - workpiece, positioning jig - workpiece is known)” which does in fact teach a workpiece wherein the positioning of which is determined using the jig when the calibration of the workpiece itself is not possible, or is “without touchable features” as claimed. See also at least [0018] which teaches the jig is unnecessary when the surface of the workpiece can be touch-sensed); 
the work piece is mounted to the work object (see at least [0014, 0019, 0041] which teaches a workpiece is mounted to a jig); and
determining coordinates in the robot frame of reference for points on the work piece based on the calculated orientation and origin of the work object frame of reference (as already addressed in the rejections above, see at least [0012, 0043, 0048, 0049]).
However, the combination of Koichiro and Trompeter does not appear to explicitly disclose the work piece is mounted to the work object such that the work object and the work piece are transferred from location to location together without relative movement therebetween (emphasis added) since there is no mention in Koichiro of moving the workpiece/jig configuration. The Examiner first notes that the “transferring” aspect of the claims appears to be recited as functional language, thus the prior art merely needs to be capable of performing the claimed function, which Koichiro 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664